          Case 3:17-cv-03522-JD Document 67 Filed 06/23/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
                    CHIEF MAGISTRATE JUDGE JOSEPH C. SPERO

                                       CIVIL MINUTES



Case No.: 17-cv-03522-JD (JCS)
Case Name: Examinations Institute of the American Chemical So v. Chegg Inc.

Date: June 23, 2020                           Time: 5 H 30 M
Deputy Clerk: Karen Hom                       Court Reporter: Not Reported

Attorney for Plaintiff: Chris Foley, Sam Eichner, Craig Freeman
Attorney for Defendant: Ian Ballon, Lori Chang


                                       PROCEEDINGS

(X)    Settlement Conference - Held

       ( ) Case Settled      ( ) Case Did Not Settle       ( ) Partial Settlement

( )    Further Settlement Conference

       ( ) Case Settled      ( ) Case Did Not Settle       ( ) Partial Settlement

( )    Telephonic Scheduling Conference to set Settlement Conference

( )    Further Telephonic Settlement Conference

( )    Discovery Conference – Lead Trial Counsel Meet and Confer

( )    Status Conference

( )    Other

Notes: Further settlement conference, by Zoom, set for 9/29/2020 at 9:30 am. Updates
settlement conference statements due one week in advance.

Parties in attendance for plaintiff: Dana Jewell, Rachel Desai, Nathan Schultz, Brooke Garner.
Parties in attendance for defendant: Margaret Esquenet, Kristen Murphy
            Case 3:17-cv-03522-JD Document 67 Filed 06/23/20 Page 2 of 2




*Telephonic Appearance
